DETAILED ACTION
 	Claims 1-8 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
 	Claim 1 is objected to because of the following informalities: The claim ends with a comma (“,”) and a period (“.”). Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
or operate as a receiver of the wireless signal according to the second wireless communication scheme…”. The “or” operator renders the claim vague and indefinite, as it is difficult to determine the metes and bounds of the claim language. Clarification is required.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Sullivan (US 20080195428 A1).
As per claim 1, O’Sullivan discloses an information processing apparatus comprising
a controller configured (i.e., a transportation marketplace network "Shared Transport Marketplace" 12, figure 1) to; 

As per claim 2, O’Sullivan discloses the first wireless communication scheme is a wireless communication scheme enabling communication with the first wireless communication terminal and the second wireless communication terminal through a predetermined relay apparatus (i.e., 802.11 Wifi or Bluetooth or other similar local data communications networks (in conjunction with, relayed and/or proxied by longer range communications networks as necessary), and other wide area networking techniques such as WiMax and other technologies that will be introduced in the marketplace from time to time, ¶ 0079), and 
the second wireless communication scheme is a wireless communication scheme enabling direct communication between the first wireless communication terminal and the second wireless communication terminal without use of the predetermined relay apparatus (i.e., Near-field communications detail methods would could be used to communicate between Rider and Driver computing/communication devices (preferred in order to reduce data congestion and airtime charges), ¶ 0151).
As per claim 3, O’Sullivan discloses when a first condition is satisfied, the controller is configured to notify the second wireless communication terminal of the identification information of the first wireless communication terminal used for communication by the second wireless communication scheme (i.e., near-field communications between the in-vehicle system and the transport user's personal 
As per claim 4, O’Sullivan discloses the first wireless communication terminal is configured to operate, when a second condition is satisfied, as a transmitter configured to transmit, every predetermined period, a first wireless signal including the identification information of the first wireless communication terminal indicating a source of a wireless signal in the second wireless communication scheme, the second wireless communication terminal is configured to operate as a receiver of the wireless signal according to the second wireless communication scheme, and detect presence of the first wireless communication terminal by receiving the first wireless signal according to the second wireless communication scheme, including the identification information of the first wireless communication terminal (i.e., the elements necessary to determine if there exists continuous coordinated proximity via verification of near-field communications link are the monitoring and verification system 1101, a Transport User Device 1102 and a Transport Provider Device 1103. Additionally, for this "near-field communications verification" method, there would be near-field data communication means 1104 between devices 1102 & 1103. Optionally, there can also be communications between one or more of the devices 1102 & 1103 via a far-range communications means 1105 or 1106. In the near-field communications method, one or more of the devices 1102 and 1103 need to have a means to determine location. The logic for the determination of continuous proximity, as shown in FIG. 11b, would run on either device 1102 or 1103, though more likely on the Transport Provider device 1103, ¶ 0160), and 

As per claim 5, O’Sullivan discloses the first wireless communication terminal is configured to operate as a transmitter configured to transmit, every predetermined period, a first wireless signal including identification information of the first wireless communication terminal indicating a source of a wireless signal in the second wireless communication scheme, the second wireless communication terminal is configured to operate, when a second condition is satisfied, as a receiver of the wireless signal according to the second wireless communication scheme, and detects presence of the first wireless communication terminal by receiving the first wireless signal according to the second wireless communication scheme, including the identification information of the first wireless communication terminal (i.e., the elements necessary to determine if there exists continuous coordinated proximity via verification of near-field communications link are the monitoring and verification system 1101, a Transport User Device 1102 and a Transport Provider Device 1103. 
the controller is configured to notify, when a first condition is satisfied, the first wireless communication terminal of an execution start timing of operation as the receiver (i.e., The communications with the Monitoring and Verification system 1101 would be between the device running the logic as shown in FIG. 11b. In the event that the data does not need to be communicated real-time, or in service areas where there isn't continuous data communications capacity, the logic system could cache the start and end positions of the transport service between devices 1102 and 1103, or a plurality of other such transport services, and when the logic system does come into networking contact of Monitoring system 1101, the entire cache could then be transmitted, ¶ 0160).
As per claim 6, O’Sullivan discloses the first condition is that the controller of the information processing apparatus determines at least one of that:
communication, through the communication network by the first wireless communication scheme, between the information processing apparatus and the first 
a distance between a scheduled meet-up location of the meet-up schedule and one of the first wireless communication terminal or the second wireless communication terminal becomes below a predetermined distance, the one for which communication with the information processing apparatus through the communication network by the first wireless communication scheme is maintained;
and it is a time point that is a predetermined time before a scheduled meet-up time point of the meet-up schedule (i.e., At any time up to the proximity alert warning period ("Three Minute Warning"), the Shared Transport Marketplace 12 will be working to optimize available capacity and services and will substitute Riders and Drivers, create multiple Riders at the same Pick-up Point to fill the Transport Capacity more efficiently, and the like, ¶ 0075), and 
the second condition is that the first wireless communication terminal or the second wireless communication terminal determines at least one of that:
communication with the information processing apparatus through the communication network by the first wireless communication scheme is interrupted;
a distance to the scheduled meet-up location of the meet-up schedule become below a predetermined distance; and 
it is a time point that is a predetermined time before the scheduled meet-up time point of the meet-up schedule (i.e., In the event that the Rider 10 has a Rider Software Interface on their phone 11, the Rider 10 selects from the options available to them. A message is sent to the nearest appropriate Transport Capacity. The 
Claims 7 and 8 are rejected based upon the same rationale as the rejection of claims 1 and 4, since they are the communication terminal and method claims, respectively, corresponding to the apparatus claims.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses transportation service and ride sharing management.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        March 12, 2021